Case 1:21-cv-00755-MKB-RER Document 5 Filed 03/02/21 Page 1 of 2 PagelD #: 44

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SS a me ee ee es er nena alae eee xX
INESSA KLIMOVITSKY, ; Case No. 1:21-cv-755 (MKB) (RER)
Plaintiff,
-against-
JG INNOVATIVE INDUSTRIES, INC.; JOSEPH _ : AFFIDAVIT OF SERVICE
GOTTLIEB, individually; ANAT GEULA,
individually, and DOV MEDINA, individually,
Defendants.
ee ee xX
STATE OF NEW YORK )
) ss.
COUNTY OF QUEENS )

Emanuel Khaimov, being duly sworn, deposes and says:
1. lam not a party to the action, am over 18 years of age, and reside in Rego Park, New York.

2. On March 1, 2021 at approximately 1:59 PM, I served true copies of Summons and Complaint on the
following:

JG Innovative Industries, Inc., Anat Geula, and Dov Medina
8002 Kew Gardens Road, Suite 502
Kew Gardens, NY 11415

3. I made such service by personally delivering the aforementioned documents to Inbal Paz, a person of
suitable age and discretion, at 8002 Kew Gardens Road, Suite 502, Kew Gardens, NY 11415, which is
each Defendants’ actual place of business.

4. I would describe Inbal Paz as Female, Red Hair: 200 Ibs. Late 40’s, 5 foot 6 inches Glasses].
5. Inbal Paz identified herself as Secretary to Innovative Industries, Inc..

6. On March 1, 2021, I sent a copy of the aforementioned documents to each Defendant by first class
mail in a sealed, properly addressed, post-paid wrapper, which I deposited in an official depository
under the exclusive care and custody of the US Postal Service within the State of New York to 8002
Kew Gardens Road, Suite 502, Kew Gardens, NY 1141 5, each Defendants’ actual place of business.

7. Office was buzzed open by Ms. Paz, who claimed to be the worker and secretary of JG Innovative
Industries, Inc.
Case 1:21-cv-00755-MKB-RER Document 5 Filed 03/02/21 Page 2 of 2 PagelD #: 45

Sworn to before me this
Ft! day of March 2021

 

 

Notary Public

  
 

4

-. : :
Emanyél Khaimov—

EDUARD KUSHMAKOY
NOTARY PUBLIC-STaTE OF NEW YORK
No. 02KU6385109
Qualified in Queens County
My Commission Expires 1224-2022
